DETAILED ACTION
In the Amendments filed on February 7, 2022, claims 22-33, 35, 36, and 38-41 are amended; and claims 34 and 37 are cancelled. Currently, claims 22-22, 35, 36, and 38-41 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first alignment feature to provide a specific alignment of the supplementary device relative to the drug delivery device and restrict rotational movement of the supplementary device around the drug delivery device” on lines 4-6 of claim 22 and lines 7-9 of claim 39; and
“a biasing member configured to bias the securing member towards the drug delivery device” on claim 26.
The recitations of “feature” and “member” are generic placeholders with the respective functions of “alignment…to provide a specific alignment of the supplementary device relative to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a first alignment feature to provide a specific alignment of the supplementary device relative to the drug delivery device and restrict rotational movement of the supplementary device around the drug delivery device” as elongate slot 34 (pg. 26, lines 1-14); and


Response to Arguments
Applicant’s response on pg. 7 to the claim interpretation under 35 U.S.C. 112(f) is acknowledged.

Applicant's arguments on pg. 7-9 filed on February 7, 2022 regarding Bock have been fully considered and persuasive over the first interpretation of Bock was not sufficient to be persuasive over the second interpretation of Bock. However, applicant’s arguments regarding the second interpretation of Bock as further elaborated in the Interview Agenda for the Interview of March 9, 2022 (see attachment to the Interview Summary for details) in view of the additional amendments to the claims as presented in the Examiner’s Amendments below are persuasive.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Shihong and Alex Yu on March 9, 2022.
The application has been amended as follows: 
Claims 22, 31, 39, and 41 are amended as follows:
22.	(Currently Amended) A supplementary device configured to be releasably attached to a drug delivery device, the supplementary device comprising:
a housing having a channel configured to slidably receive the drug delivery device;
a first alignment feature to provide a specific alignment of the supplementary device relative to the drug delivery device and restrict rotational movement of the supplementary device around the drug delivery device; and
a second alignment feature to prevent sliding movement of the supplementary device relative to the drug delivery device when the supplementary device is attached to the drug delivery device,
wherein the second alignment feature comprises: 
a moveable securing member biased towards the drug delivery device; and 
a release member being moveable to be urged against the securing member, the release member being moveable
31. 	(Currently Amended) The supplementary device according to claim 30, wherein the actuator includes a visual indicator to indicate that the actuator is in one of the locked position or the unlocked position[[s]].
39. 	(Currently Amended) A system comprising:
a drug delivery device; and
a supplementary device configured to be releasably attached to the drug delivery device, the supplementary device comprising:
a housing having a channel configured to slidably receive the drug delivery device;

a second alignment feature to prevent sliding movement of the supplementary device relative to the drug delivery device when the supplementary device is attached to the drug delivery device, wherein the second alignment feature comprises: 
a moveable securing member biased towards the drug delivery device; and
a release member being moveable to be urged against the securing member, the release member being moveable 
41. 	(Currently Amended) A method of operating a supplementary device configured to be releasably attached to a drug delivery device, the supplementary device comprising a housing having a channel, a first alignment feature, and a second alignment feature comprising a moveable securing member biased towards the drug delivery device and a release member, the method comprising: 
sliding the drug delivery device into the channel in the housing of the supplementary device; 
releasably attaching the supplementary device to the drug delivery device such that 
the first alignment feature engages with the drug delivery device to provide a specific alignment of the supplementary device relative to the drug delivery device and restrict rotational movement of the supplementary device around the drug delivery device, and

moving the release member to urge the release member against the securing member, wherein moving the release member comprises moving the release member 

REASONS FOR ALLOWANCE
Claims 22-33, 35, 36, and 38-41, as presented in the above Examiner’s Amendments of the Amendments filed on February 7, 2022, are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose a system of a drug delivery device and a supplementary device (as per claim 39), the supplementary device (as per claim 1), or a method of operating the supplementary device, wherein the supplementary device comprises a housing, a first alignment feature, and a second alignment feature as required by the amended claims.
The closest prior art of record is Bock (US Pub. No. 2014/0354998 A1), Baran (US Pub. No. 2015/0025470 A1), and Allerdings (US Pub. No. 2016/0051762 A1). 
Regarding claims 22, 39, and 41, the closest prior art does not disclose the specifics of the release member and the securing element of the second alignment feature as the claims have been amended to require. Similar to Bock, Baran and Allerdings also does not disclose the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JENNA ZHANG/Primary Examiner, Art Unit 3783